Citation Nr: 1410824	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-03 278	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder condition.  


REPRESENTATION

Appellant represented by:	Gentry Hogan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had 19 years of service with the Reserves and National Guard, including a period of active duty for training from August 1985 to December 1985, and a period of active duty from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2012, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the hearing is associated with the claims file. 

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.


FINDINGS OF FACT

1. The Veteran's right shoulder condition "was noted" during her examination that permitted her activation to active service.

2. The Veteran's right shoulder condition did not increase in service beyond its natural progression.

3. The Veteran's right shoulder condition was not incurred in or aggravated by active service.



CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) defined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA are codified, as amended, at 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).



The RO provided the Veteran with VCAA notice in a December 2008 letter, issued before the April 2009 rating decision that the Veteran appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate claims for service connection, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

The claims file contains the Veteran's service medical records, post-service medical records, statements from the Veteran, a transcript of the Veteran's videoconference hearing, and the report from a VA medical evaluation, which addressed the Veteran's complaints.  The examination report is adequate since the examiner reviewed the record and provided a rationale for the negative opinion, including citation to evidence of record.

With regard to the issues that the Board is deciding at this time, the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  

The record indicates that the Veteran is receiving disability benefits from the Social Security Administration (SSA), and the majority of SSA's records are not associated with the claims file.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323. 

In this case, the record indicates that the Veteran began receiving disability benefits based upon claimed disabilities of major depression, bipolar disorder, and schizophrenia.  There is no indication that the records held by SSA are relevant to a right shoulder condition.  Accordingly, the Board finds that there is no reasonable possibility that this evidence would substantiate the claim, and that additional development is not warranted. See 38 C.F.R. § 3.159(d). Moreover, it is noted that neither the appellant, nor her representative, have requested the SSA records be obtained or argued that they contain relevant evidence that is required for proper development of the Veteran's claim.  Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See  Conway v. Principi, 353 F.3d 1369  (Fed. Cir. 2004).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  See 38 C.F.R. § 3.304(b).  
  
The Veteran does not contend that she injured her shoulder during her period of active duty training in 1985, nor does she contend that she injured it during any period of inactive duty.  The available service treatment records (STRs) show that prior to activation to active service in February 2003 the Veteran underwent a medical examination.  The examiner wrote on the examination report that the Veteran's upper extremities were abnormal and reported that she had bilateral shoulder impingement.  The Board finds that the Veteran's shoulder condition was "noted" upon activation to active service.  See 38 C.F.R. 3.304(b).  

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.

The Veteran contends, in essence, that her right current right shoulder disability was either incurred in or was aggravated by her second period of active service.  During her videoconference hearing, the Veteran stated that she did not recall having any problems with her right shoulder when she was reactivated in 2003.  She stated that, after a day of intense combat training, she woke up with pain in her shoulder and decided to go to the medical center.  She indicated that the pain in her right shoulder has led to three surgeries since 2004, including a total shoulder replacement. 

Less than one month of being on active service, in February 2003, the Veteran was seen by an Army physiatrist for a medical specialist consult regarding her shoulder pain.  The physiatrist noted that the Veteran had a greater than five year history of shoulder pain, especially with overhead activity.  The Veteran had previous treatment from her condition, including physical therapy and corticosteroid injections.  X-rays displayed mild osteoarthritic changes at the acromioclavicular joints bilaterally but well preserved glenohumeral joint space.  The examination showed active and passive range of motion was full but the Veteran reported pain with overhead motion with positive impingement signs bilaterally.  The physiatrist diagnosed the Veteran with mild to moderate degenerative joint disease.

In June 2003, the Veteran was evaluated by a medical evaluation board (MEB) physician due to her bilateral shoulder pain.  The MEB physician reported that the Veteran initially injured her right shoulder in August 1998, while at a civilian job.  Upon review of her prior examination, the MEB physician diagnosed the Veteran with bilateral shoulder pain, secondary to degenerative joint disease.  The MEB physician determined that this condition existed prior to service and had not been permanently aggravated by service.  

In July 2003, the Veteran sent a letter stating that she would appeal the MEB decision, and that, "prior to being called on active duty, [she] did not suffer from bilateral shoulder pain.  [She] suffered from pain in her right shoulder from time to time...and her left shoulder pain did not exist prior to service."  

Following her exit from service in April 2004, the Veteran repeatedly visited Durham Regional Hospital (DRH) for treatment of right shoulder problems.  In November 2004, the Veteran was treated for complaints of a right shoulder injury.  The Veteran gave a history of frequent shoulder dislocations and stated that she dislocated her shoulder when she rolled out of bed that morning.  She complained of sharp pain and denied other trauma.  After receiving treatment, the Veteran had "excellent" range of motion and her shoulder was palpably in the socket.  

The Veteran returned to DRH for right shoulder dislocations in December 2004, October 2005, October 2006, June 2007, and August 2007.  The reasons for these dislocations included: reaching down to pick something up, rolling over in bed, stretching, and lifting heavy luggage.

Records indicate that the Veteran underwent right rotator cuff repair surgeries in 2005 and 2006.  In May 2008, the Veteran again underwent surgery on her right shoulder which revealed "a massive tear of the rotator cuff", and a complete right shoulder replacement was performed. 

In June 2009, the Veteran was seen for a VA medical examination.  The examiner reviewed the Veteran's medical records and claims file, and took a history of the Veteran's condition.  It was noted that the Veteran initially injured her right shoulder in the mid 1990's and received treatment from 1995 to 1997.  The Veteran reported that she had a sensation of her right shoulder popping out, coming loose due to over use in physical training in 2003.  She stated that her right shoulder pain had increased and she was deemed undeployable.  After service, she began receiving private treatment for right shoulder dislocations and eventually underwent multiple surgeries.  

Upon physical examination, the examiner noted tenderness and guarding with range of motion.  The examiner diagnosed the Veteran with recurrent right shoulder rotator cuff dysfunction, status post arthroplasty.  

The examiner opined that it is less likely as not that the current right shoulder rotator cuff dysfunction was caused by or permanently aggravated by military service.  The examiner stated that, 
The medical records document bilateral shoulder arthritis diagnosed by her civilian doctor prior to onset of reported right shoulder pain in service.  The records show a pre-existing right shoulder injury, which was a work related injury... She had several right shoulder dislocations between 2004 and 2008 post service which were associated with recent trauma...There is no evidence of any right shoulder dislocation during active service.  

When a defect is noted at enlistment, the presumption of aggravation of 38 U.S.C.A. § 1153 and the regulation implementing the statutory provision, 38 C.F.R. § 3.306, apply.  In such a case, the burden falls on the Veteran to establish aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235, Footnote 6 (2012).  If the claimant meets the burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden would then shift to VA to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 C.F.R. § 3.306. 

In this case, the Veteran has not shown that her right shoulder permanently increased or was aggravated by service. This is not to say that the Veteran did not have right shoulder pain in service, as she clearly did.  The Veteran had objective signs of shoulder impingement and made several complaints of pain during her service.  However, a current right shoulder disability and right shoulder pain during service is insufficient to warrant service connection.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Here, there is no medical opinion - either during service or since - that the preexisting right shoulder condition permanently worsened due to service.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  In this case, the evidence simply does not show that the Veteran's right shoulder condition underwent an increase in severity during her time in service.

The only evidence the Veteran has provided that her pre-existing shoulder condition worsened during her military service is her own statements, but the evidence of record does not support such assertions.  The Board notes that the Veteran is competent to report on that which comes to her through her senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, she is competent to report right shoulder pain or dislocations during and since service.  

Conversely, the Board is also charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In the present case, the Veteran has proven herself to be an unreliable historian.  In July 2003, the Veteran submitted a written statement to the MEB that she did not suffer from bilateral shoulder pain prior to being called to active duty, and that she suffered from pain in her right shoulder from time to time.  These statements conflict both with her STRs, which show diagnosis of osteoarthritis in both shoulders prior to service, and the Veteran's statements in her 2012 videoconference hearing that she did not recall having any problems with her right shoulder prior to her reactivation in 2003.   

The Board understands that with as many injuries the Veteran has incurred since 1995 it can be difficult to properly recall the order of symptoms and events.  Unfortunately, the Board cannot give significant weight to the Veteran's recollections when they have been shown to change so frequently and drastically.  Moreover, the only reasoned medical opinion of record does not indicate that the Veteran's condition worsened during service; rather it opines that it is less likely as not that the current right shoulder rotator cuff dysfunction was caused by or permanently aggravated by military service.  

The examiner noted that the Veteran suffered from several right shoulder dislocations prior to the right shoulder surgeries that resulted in her current condition.  Each of these dislocations, which occurred after the Veteran exited service, were related to traumatic events at the time of the injuries and that the record is silent to any evidence (other than the lay assertions of the Veteran) of shoulder dislocations prior to the Veteran's exit from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  
    
The Board notes that the STRs and the February 2003 examination make no mention of shoulder dislocations or instability during service, only mentioning recurrent shoulder pain.  The record does not indicate that the Veteran made any complaints of shoulder dislocations until more than six months after service in November 2004.  Due to the Veteran's unreliable memory and the evidence of record, the Board finds no evidence of a permanent worsening of the Veteran's pre-existing right shoulder condition during service.  As a worsening of the Veteran's condition has not been shown in service, the Board finds that the Veteran's current right shoulder condition was not caused by or permanently aggravated by military service.  The Veteran's claim must therefore be denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.306.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The Veteran's claim for service connection for a right shoulder condition is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


